Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	*   *   *   *   *   *

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-9, 17-19, & 25-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hunt 2011/0218063.
	Hunt shows a projectile with a central axis and a nock, and an illumination assembly, which includes a first light emitting element 120, and at least one counterweight 120 which is also a light emitting element 120. The light emitting elements and counterweights are positioned off the center axis of the projectile, and may be mounted to wings 118. The wings may be mounted 120 degrees apart relative to the central axis. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt.
	Hunt shows a projectile with three wings, each with a light emitting element which may be a counterweight. A fourth wing would be an obvious variation which may provide for more stable flight. 
	*   *   *   *   *   *

Claims 6, & 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	*   *   *   *   *   *

This letter was prepared by Examiner John Ricci, who can be reached at:

Voice: 571-272-4429

Fax: Use 571-273-8300 for papers to be delivered directly to the mail room, like formal amendments and responses, change of address, power of attorney, petitions.


PTO main desk: 800-786-9199.

Visit our Web site at www.uspto.gov.






/JOHN A RICCI/Primary Examiner, Art Unit 3711